



EXHIBIT 10.65


FIRST AMENDMENT


FIRST AMENDMENT, dated as of October 5, 2016 (this “Amendment”), to the CREDIT
AGREEMENT, dated as of April 26, 2016 (as amended, restated, supplemented or
otherwise modified from time to time heretofore, the “Existing Credit Agreement”
and as amended by this Amendment, the “Amended Credit Agreement”) among MICRON
TECHNOLOGY, INC., a Delaware corporation (the “Company”), MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent and as collateral agent (the
“Administrative Agent”), the other agents party thereto and each of the
financial institutions from time to time party thereto.


W I T N E S S E T H :
WHEREAS, the Company has requested that the Existing Credit Agreement be amended
in the manner provided for herein; and


WHEREAS, (a) existing Lenders which consent to this Amendment (the “Consenting
Lenders”) shall have the pricing of all of their Term Loans adjusted on the
Repricing Date in accordance with this Amendment; (b) existing Lenders which do
not consent to this Amendment (the “Non-Consenting Lenders”) shall be paid all
accrued and unpaid interest on their Term Loans and have their Term Loans
assigned to certain Persons (the “New Lenders”) on the Repricing Date in
accordance with Section 2.26 of the Amended Credit Agreement and such New
Lenders shall become Lenders under the Amended Credit Agreement and hold a
portion of the Term Loans (or, in the case of any existing Lenders, hold a
greater portion of the Term Loans), which Term Loans shall accrue interest on
and after the Repricing Date at the pricing set forth in this Amendment and (c)
the consent of the Required Lenders is required pursuant to Section 2.26 of the
Existing Credit Agreement to effectuate the assignment contemplated by the
preceding clause (b);


NOW, THEREFORE, the parties hereto hereby agree as follows:


SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Amended Credit Agreement and used herein shall have the meanings given to
them in the Amended Credit Agreement.


SECTION 2.    Amendments.


(a)    Section 1.1 of the Existing Credit Agreement is hereby amended by adding
the following definitions in proper alphabetical order:


“First Amendment”: means that certain Amendment to this Agreement, dated as of
October 5, 2016, by and among the Company, the Administrative Agent and the
other parties thereto.


“Repricing Date”: as defined in the First Amendment.


(b)    Section 1.1 of the Existing Credit Agreement is hereby amended by
deleting clauses (i) and (ii) of the definition of “Applicable Margin” contained
therein in their entirety and replacing them with the following:


(i) Base Rate Loans, 2.75% and (ii) Eurodollar Loans, 3.75%.


(c)    Section 2.13(b) of the Existing Credit Agreement is hereby amended by
deleting the term “Closing Date” in the first sentence thereof and replacing it
with the term “Repricing Date”.


(d)    Notwithstanding anything to the contrary in the Existing Credit Agreement
and for the avoidance of doubt, all Term Loans held by Non-Consenting Lenders
that are assigned pursuant to this Amendment and for which accrued and unpaid
interest has been paid pursuant to Section 4(c) shall accrue interest solely on
and after the Repricing Date. For the further avoidance of doubt, nothing herein
shall be deemed to modify the definition of “Applicable Margin” for any day in
the relevant Interest Period prior to the Repricing Date for purposes of
calculating interest accrued prior to the Repricing Date.


SECTION 3.    Conditions to Effectiveness. This Amendment (other than the
amendments to be effectuated pursuant to Section 2 of this Amendment) shall
become effective on the date that each of the following conditions shall have
been satisfied (or waived by the Required Lenders):







--------------------------------------------------------------------------------





(a)    the Administrative Agent shall have received this Amendment, executed and
delivered by a duly authorized officer of the Company and acknowledged by the
Administrative Agent;


(b)    the Administrative Agent shall have received the Consent, substantially
in the form of Exhibit A hereto, executed and delivered by duly authorized
officers of the Required Lenders and all Consenting Lenders; and


(c)    the Administrative Agent shall have received the Acknowledgement and
Confirmation, substantially in the form of Exhibit B hereto, executed and
delivered by a duly authorized officer of the Company.


SECTION 4.    Conditions to Effectiveness of Section 2. Section 2 of this
Amendment shall become effective on the date (the “Repricing Date”) occurring on
or after October 26, 2016 that each of the following conditions shall have been
satisfied (or waived by the Required Lenders):


(a)    each New Lender has become a party to the Credit Agreement and this
Amendment;


(b)    the Administrative Agent shall have received from the Company payment of
all fees and expenses required to be paid to the Administrative Agent on or
before the Repricing Date for which written invoices in reasonable detail have
been submitted at least two Business Days prior to the Repricing Date;


(c)    the Administrative Agent shall have received from the Company, for the
benefit of the Non-Consenting Lenders, payment of all accrued interest through
the Repricing Date with respect to the Term Loans held by the Non-Consenting
Lenders and being assigned pursuant to this Amendment;


(d)    immediately before and after giving effect to Section 2 of this
Amendment, each of the representations and warranties made by the Loan Parties
and set forth in each Loan Document shall be true and correct in all material
respects with the same effect as if made on the Repricing Date (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date), in each case other than representations and warranties which are
subject to a materiality qualifier, in which case such representations and
warranties shall be (or shall have been) true and correct; and


(e)    no Default or Event of Default shall have occurred and be continuing, or
would result from the effectiveness of this Amendment on the Repricing Date.


SECTION 5.    New Lenders. Each New Lender, the Administrative Agent and each
Loan Party acknowledges and agrees that on the Repricing Date, upon the
execution and delivery of an Assignment and Acceptance by each New Lender, it
(i) shall become a “Lender” under, and for all purposes of, the Amended Credit
Agreement and the other Loan Documents with a Term Loan in an amount as set
forth on its signature page to this Amendment, (ii) shall be subject to and
bound by the terms thereof and (iii) shall perform all the obligations of and
shall have all rights of a Lender thereunder. Each Non-Consenting Lender which
does not execute such Assignment and Acceptance shall be deemed to have executed
and delivered such Assignment and Acceptance in accordance with Section 2.26 of
the Amended Credit Agreement and shall be required to assign 100% of the
outstanding principal amount of the Term Loans held by such Lender to one or
more assignees which have agreed to such assignment.


SECTION 6.    No Other Amendment or Waivers; Confirmation. Except as expressly
provided hereby, all of the terms and provisions of the Existing Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect. The amendments contained herein shall not be construed as an amendment
of any other provision of the Existing Credit Agreement or the other Loan
Documents or for any purpose except as expressly set forth herein or a consent
to any further or future action on the part of any Loan Party that would require
the waiver or consent of the Administrative Agent or the Lenders. This Amendment
shall constitute a Loan Document for purposes of the Amended Credit Agreement
and from and after the Repricing Date, all references to the Credit Agreement in
any Loan Document and all references to “this Agreement”, “hereunder”, “hereof”
or words of like import referring to the Credit Agreement in the Amended Credit
Agreement shall, unless expressly provided otherwise, refer to the Amended
Credit Agreement.


SECTION 7.    APPLICABLE LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.16 OF THE EXISTING
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.







--------------------------------------------------------------------------------





SECTION 8.    Miscellaneous.


(a)     This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.


(b)    The provisions of this Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including permitted assignees of its Term Loans in whole or in
part prior to effectiveness hereof).


SECTION 9.    Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.




[Signature Pages Follow]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


 
 
MICRON TECHNOLOGY, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Greg Routin
 
 
Name:
Greg Routin
 
 
Title:
Treasurer






--------------------------------------------------------------------------------







 
 
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jonathan Rauen
 
 
Name:
Jonathan Rauen
 
 
Title:
Authorized Signatory















































Micron - First Amendment





--------------------------------------------------------------------------------





EXHIBIT A
CONSENT TO FIRST AMENDMENT


CONSENT (this “Consent”) to FIRST AMENDMENT (“Amendment”) to the CREDIT
AGREEMENT, dated as of April 26, 2016 (as amended, restated, supplemented or
otherwise modified from time to time heretofore) among MICRON TECHNOLOGY, INC.,
a Delaware corporation, MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent and as collateral agent, the other agents party thereto and each of the
financial institutions from time to time party thereto.


Capitalized terms used in this Consent but not defined in this Consent have
meanings assigned to such terms in the Amendment.


The undersigned Lender hereby irrevocably and unconditionally approves the
Amendment and consents to reprice 100% of the outstanding principal amount of
the Term Loans held by such Lender in accordance with the terms of the
Amendment.


IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.




 
 
,
 
 
as a Lender (type name of the legal entity)
 
 
By:
 
 
 
 
Name:
 
 
 
Title:

 
 
 
 
 
If a second signature is necessary:
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
















--------------------------------------------------------------------------------





EXHIBIT B
FORM OF ACKNOWLEDGMENT AND CONFIRMATION
1.    Reference is made to (i) the First Amendment, dated as of October 5, 2016
(the “First Amendment”) and (ii) the CREDIT AGREEMENT, dated as of April 26,
2016 (as amended, restated, supplemented or otherwise modified from time to time
heretofore, the “Existing Credit Agreement”) among MICRON TECHNOLOGY, INC., a
Delaware corporation (the “Company”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent and as collateral agent (the “Administrative Agent”), the
other agents party thereto and each of the financial institutions from time to
time party thereto.
2.    The Existing Credit Agreement is being amended pursuant to the First
Amendment. The undersigned hereby agrees, with respect to each Loan Document to
which it is a party:
(a)    all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the First Amendment; and
(b)    all of the Liens and security interests created and arising under such
Loan Documents remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the First Amendment, as collateral security
for its obligations, liabilities and indebtedness under the Existing Credit
Agreement and under its guarantees in the Loan Documents.
3.    THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.    Delivery of an executed counterpart of a signature page of this
Acknowledgment and Confirmation by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Acknowledgment and Confirmation.


[rest of page intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Acknowledgement and
Confirmation to be duly executed and delivered by its proper and duly authorized
officer as of the day and year first above written.


 
 
MICRON TECHNOLOGY, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 





















[Signature Page to Acknowledgement and Consent]



